        Case 1:19-cr-00279-NRB Document 36 Filed 03/30/20 Page 1 of 1




March 30, 2020

VIA ECF

Hon. Naomi Reice Buchwald
United States Courthouse
500 Pearl Street
New York, NY 10007

Re:   United States v. Albert Atkins, 19-cr-279(NRB)

Dear Judge Buchwald:

       I represent Albert Atkins with respect to the above captioned matter. I write
to respectfully request a 30-day adjournment of sentencing currently scheduled for
April 16, 2020 at 2:45PM. The Government consents to this request. This is the first
such request. The COVID-19 pandemic has curtailed and delayed the collection of
materials related to sentencing. For this reason, I respectfully request a 30-day
extension of sentencing.

      I thank the Court for its attention to this matter.

                                       Very truly yours,




                                       Daniel A. McGuinness

Cc:   AUSA Ni Qian (via ECF)
